ON APPELLANT’S MOTION FOR REHEARING
CANTU, Justice.
We have reexamined appellant’s sole contention on appeal and conclude that we *552were in error in narrowing the scope of his complaint.
Our original opinion readily recognized that “the entire procedure [employed] was somewhat irregular and reflects, less than a serious attempt to follow the statutory provisions governing procedure in a juvenile delinquency case.”
We further recognized that appellant’s complaint addressed “due process” violations and non-adherence to statutory provisions during the proceedings in question. Nevertheless, we erroneously concluded that questions of notice or the opportunity to be heard were not being raised for review.
From the beginning through his instrument entitled “Motion to Discharge Respondent and in Opposition to State’s Request for Disposition Hearing,” appellant has complained of a failure by the State and juvenile court to guarantee him the due process considerations afforded by the Texas Family Code, particularly those enumerated under sections 54.04 and 54.05.
Both of these sections dealing with Disposition Hearings and Hearings to Modify Dispositions clearly require notice or disclosure of items to be considered and a hearing.
The transcription of testimony contained in the record reflects appellant’s counsel’s concern over procedural safeguards and apparent due process shortcomings inherent in the juvenile court’s handling of the case. Appellant’s brief on appeal echoes the same concern. In each instance appellant expresses concern about a failure to guarantee the rights afforded under sections 54.04 and 54.05. It is the right to notice and hearing which have always concerned appellant and which we now recognize to be at the crux of his appellate complaint. When viewed in this light it is apparent that our original disposition was premised upon an erroneous approach to the question before us.
In his original brief and on rehearing appellant directs the court’s attention to Rogers v. State, 640 S.W.2d 248 (Tex.Crim. App.1982). Although Rogers involves revocation of probation in a criminal case, the facts are remarkably similar.
The majority holding in Rogers stands for the proposition that constitutional deprivations may not be raised on appeal or will be considered waived, where no objection is lodged at the trial level. A majority of that court, apparently, agrees that the procedures employed by the trial court were in violation of due process considerations.1
Waiver does not enter into this case since we now recognize that appellant’s appellate complaint has uniformly been the same since the trial court level.
. Whether appellant was given a second and third chance and was willing to accept the benefits offered by the juvenile court should not and cannot have any bearing on whether his liberty can be subsequently terminated without some effort to afford protected statutory and constitutional safeguards.
It is arbitrariness that sections 54.04 and 54.05 seek to prevent. The procedures employed by the juvenile court, apparently as an accepted practice by the juvenile probation office in Bexar County under the label of “delayed disposition,” appear to be no more than a thinly veiled specie of continued or subsequent probation. Indeed the probation officer could not distinguish “delayed disposition” from probation either in theory or in practice. Even the same written conditions of probation are employed in “delayed disposition” for lack of a prepared form to fit the occasion.
We hold that appellant was entitled to notice and hearing prior to termination of the modified conditional liberty granted by the trial court.
Our opinion is not intended to mean that the procedure labeled “delayed disposi*553tion,” may never be terminated without complying with sections 54.04 and 54.05 if the procedure in fact amounts to a continuance of a hearing as opposed to continuance of conditional liberty following some modification of the terms imposed incident to the granting of probation originally.
What we hold is that the procedures employed in this case extracted additional concessions from appellant as the price for an extension of his liberty and that the liberty thus extended may not be arbitrarily taken away. Rogers v. State, supra. There is no distinction to be drawn between the rights guaranteed to the probationer in Rogers and those enuring to the benefit of the juvenile appellant. See generally In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967); Kent v. United States, 383 U.S. 541, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966); Franks v. State, 498 S.W.2d 516 (Tex.Civ. App.—Texarkana 1973, no writ).
Appellant’s motion for rehearing is granted, the cause is reversed and remanded to the juvenile court.
Before the court en banc.

. The procedures in Rogers which were condemned by an apparent majority of the court were condemned for the very reasons we condoned in our original opinion leading to affirmance.